Per curiam.
The trial court denied defendant’s demurrer making a constitutional challenge to the method of notification used by the Department of Public Safety in revoking a driver’s license. The trial court also denied his claim of double jeopardy. A certificate of immediate review was granted by the trial court. The defendant filed a notice of appeal to this court.
The constitutional question will not be reviewed because the defendant failed to make an application for interlocutory appeal as required by OCGA § 5-6-34(b) (Code Ann. § 6-701). Jurisdiction over the appeal of the double jeopardy issue is in the Court of Appeals. Patterson v. State, 248 Ga. 875 (287 SE2d 7) (1982). Accordingly, this case is transferred to the Court of Appeals.

Transferred to Court of Appeals.


All the Justices concur.